 

FILED

December 3, 2019
UNITED STATES DISTRICT COURT FOR THE CLERK, US DISTRICT COURT

EASTERN DISTRICT OF
CALIFORNIA

EASTERN DISTRICT OF CALIFORNIA a

DEPUTY CLERK

 

 

 

UNITED STATES OF AMERICA, )
) Case No, 2:19CR00206-TLN-1
Plaintiff, )
V. ) ORDER FOR RELEASE OF
) PERSON IN CUSTODY
PATRICIA GUIZAR, )
)
Defendant. )

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release _ PATRICIA GUIZAR_ , Case No. |
2:19CR00206-TLN-1_ , Charge _21USC § 846, 341(a)(1)_, from custody subject to the conditions
contained in the attached “Notice to Defendant Being Released” and for the following reasons:
Release on Personal Recognizance
Bail Posted inthe Sum of $_

Unsecured Appearance Bond $___
Appearance Bond with 10% Deposit
Appearance Bond with Surety
Corporate Surety Bail Bond

Y_ (Other) Pretrial conditions as stated on the record.
This release order is not effective until the date defendant has signed and understands the

attached “‘Notice to Defendant Being Released”.

Issued at Sacramento, CA on December 3, 2019 at _2:00 pm

By /s/ Allison Claire

Allison Claire
United States Magistrate Judge

 

Copy 2 - Court
